Order entered January 31, 1968, in so far as appealed from, unanimously reversed, on the facts and the law, without costs and without disbursements, and motion denied. The order modified a prior judgment for support and maintenance by increasing the sum from $75 to $150 per week. The evidence of defendant’s earnings as a lawyer is not controverted by any proof and is supported by the incontestable facts showing defendant’s financial embarrassment. The apparent basis of decision is that defendant appears to be a reasonably competent lawyer and as such should earn more. But, as far as the record shows, he does not. Concur—Stevens, J. P., Steuer, McGivern and Rabin, JJ.